      Case 4:21-cv-00451-MWB Document 10 Filed 08/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONARD CRAWFORD ELECTRIC,                      No. 4:21-CV-00451
LLC,
                                                (Chief Judge Brann)
          Plaintiff,

     v.

HART MAINTENANCE AND
CONSTRUCTION, LLC,

          Defendant.

                                   ORDER

     AND NOW, this 19th day of August 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Plaintiff’s motion for default judgment is GRANTED as to the breach

          of contract claim; BUT

     2.   Plaintiff shall, within 45 days, submit the requested documentation in

          support of its request for damages.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          Chief United States District Judge
